Title: To Alexander Hamilton from Oliver Wolcott, Junior, 12 March 1790
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, March 12, 1790. Has “examined the accounts of Thomas Barclay.” Believes “that the final settlement thereof was delayed merely for the purpose of determining what compensation Mr. Barclay ought to receive for his services.” Itemizes Barclay’s charges against the United States, and states that “If the whole of these charges are admitted, the balance due to Mr. Barclay … will be livres 74,719 2 5.”
